Citation Nr: 0704383	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-41 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent, for bilateral flat foot with plantar fasciitis and 
hallux valgus, with degenerative joint disease of the first 
metatarsophalangeal joints. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina,  that granted the 
veteran's claim of entitlement to service connection for flat 
feet at a noncompensable level.  The veteran's evaluation for 
this condition was increased to a 10 percent evaluation, 
effective the date of claim, by an October 2004 RO decision.  
The veteran continues to disagree with the level of 
disability assigned.  This issue was remanded in October 2005 
for further development.  That development having been 
completed, this claim now returns before the Board.

The veteran has a hearing before an acting Veterans Law Judge 
in April 2005; as that acting Veterans Law Judge is no longer 
employed at the Board, the veteran was offered the 
opportunity to have another hearing, but declined that offer. 


FINDINGS OF FACT

The symptomatology referable to the veteran's bilateral flat 
foot with plantar fasciitis and hallux valgus, with 
degenerative joint disease of the first metatarsophalangeal 
joints, currently consists of pain, hallux valgus, plantar 
fasciitis, and fatigue, and requires the use of shoe inserts.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, for 
the veteran's service connected bilateral flat foot with 
plantar fasciitis and hallux valgus, with degenerative joint 
disease of the first metatarsophalangeal joints, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5276, 5280 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2002 and 
February 2006.  The originating agency specifically asked the 
veteran to submit any pertinent evidence in her possession, 
and specifically informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA and private treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran and her representative contend that an increased 
rating is warranted for her service connected bilateral flat 
foot with plantar fasciitis and hallux valgus, with 
degenerative joint disease of the first metatarsophalangeal 
joint.  Essentially, she indicates that the symptomatology 
she has from her flat feet is more severe than that 
contemplated by a 10 percent evaluation.

A VA examination report of April 2003 noted that the veteran 
reported her feet hurt with prolonged walking or standing.  
She reported the use of shoe inserts.  The veteran was 
diagnosed with flat feet.

The veteran received a further VA fee basis examination in 
July 2004.  At that time, she noted that at rest she does not 
have any pain, weakness, stiffness, swelling or fatigue.  
While standing or walking she has pain, stiffness, and 
swelling.  From the above condition, the functional 
impairment is inability to stand or walk greater than 15 
minutes.  The condition does not result in any lost time from 
work.

The veteran's posture was normal.  Her gait was abnormal and 
otalgic, and it was noted that the veteran also has knee and 
lumbar problems.  Examination of the feet did not reveal any 
signs of abnormal weight bearing.  She requires a cane for 
ambulation for her knees, back, and foot pain combined.

Examination of both feet revealed tenderness.  Pes planus was 
noted.  On the right, there was no valgus present.  The right 
foot showed no forefoot/midfoot malalignment.  Palpation of 
the right foot plantar surface revealed slight tenderness.  
The right Achilles tendon revealed good alignment.  On the 
left, there was no valgus present.  The left foot showed no 
forefoot or midfoot malalignment.  Palpation of the left foot 
plantar surface revealed slight tenderness.  The left 
Achilles tendon revealed good alignment.  Hallux valgus of 
the right foot was present; the degree of angulation was 
slight with no resection of the metatarsal head present.  
Hallux valgus of the left foot was present; the degree of 
angulation was slight with no resection of the metatarsal 
head present.  Hallux rigidus of the right foot was present 
and the degree of angulation was slight.  Hallux rigidus of 
the left foot was present and the degree of angulation was 
slight.  She had limitations with standing and walking; the 
limitations were because of foot pain, low back pain, and her 
knees.  She requires arch supports.  The symptoms and pain 
are not relieved by the previously noted corrective shoe 
wear.

X-rays of the veteran's feet taken at that time noted a small 
bunion medially at the first metatarsophalangeal joint of the 
right foot, and minor degenerative changes of the first 
metatarsophalangeal joint on the left side, less prominent 
than on the right side.  No other abnormality is identified.  
No change was noted with weight bearing versus non weight 
bearing films.

The veteran was diagnosed with bilateral flat feet with 
bilateral plantar fasciitis with bilateral hallux valgus and 
bilateral first metatarsophalangeal joint degenerative joint 
disease with hallux limitus.  The subjective findings were 
noted to be a history of flat feet and arch pain.  The 
objective findings were noted to be findings of bilateral 
hallux valgus with hallux limitus, plantar fasciitis, and X-
ray evidence of above.  The examiner indicated that the 
hallux valgus, hallux limitus, and plantar fasciitis were 
secondary to the veteran's flat foot condition. 

The Board also notes that the veteran has a diagnosis of 
lupus which causes generalized body pain in the veteran, per 
treatment records.

Social Security records show that the veteran is currently in 
receipt of benefits for a primary diagnosis of lupus, and a 
secondary diagnosis of affective disorders.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's flat feet are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  Pursuant to that code, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board notes that, as the veteran has also been found to 
have hallux valgus, he could be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2006), for unilateral hallux 
valgus.  That code provides a 10 percent evaluation for 
severe hallux valgus, if equivalent to the amputation of a 
great toe, or for hallux valgus that has been operated on, 
with resection of the metatarsal head.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for her service connected bilateral flat feet with 
plantar fasciitis and hallux valgus, with degenerative joint 
disease of the first metatarsophalangeal joint.  In this 
regard, to receive a higher rating under Diagnostic Code 
5276, the veteran would have to be found to have severe 
flatfeet, with objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities.  In this regard, the 
Board notes that although the veteran reported that she had 
swelling of her feet, none has been found upon examination.  
The veteran has also not been found to have any callosities.  
While the evidence does show some deformity, in the form of 
hallux valgus and hallux rigidus, and a small bunion, as a VA 
examination in July 2004 found the degree of angulation was 
slight, and that the veteran's bunion was small, the Board 
does not find this deformity to rise to the level of marked.  
Finally, while the veteran does have some pain on use, and 
tenderness to manipulation, the Board does not find that the 
evidence of record indicates that this rises to the level of 
accentuated; in this regard, the Board notes that the veteran 
reported in her July 2004 report of VA examination that she 
had no pain on rest.  As none of the criteria for a finding 
of severe flat feet has been met, the Board finds that a 
higher evaluation is not warranted for the veteran's flat 
feet.

The Board has considered whether the veteran would warrant a 
separate evaluation for his hallux valgus; however, as the 
veteran's hallux valgus has been found to be only slight, in 
his VA examination report of July 2004, and as a finding of 
severe hallux valgus is required for a 10 percent evaluation, 
the Board finds that the veteran's hallux valgus is currently 
properly incorporated in her evaluation for her flat feet.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the date of service 
connection for flat feet, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial rating in excess of 10 
percent, for bilateral flat feet with plantar fasciitis and 
hallux valgus, with degenerative joint disease of the first 
metatarsophalangeal joint, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


